Holmes, J.,
dissenting in part. I must dissent from the majority, not that I disagree that relief should be provided in these types of damage claims, but must do so in that the General Assembly of this state has not seen fit to so provide a remedy.
It has been restated many times in brief and opinion that governmental subdivisions in this state are not subject to suit except where the General Assembly has specifically waived the governmental immunity of that subdivision. Raudabaugh v. State (1917), 96 Ohio St. 513. In the passage of R. C. Chapter 2743, the Court of Claims Act, the General Assembly specifically exempted political subdivisions, including townships, from the state’s limited waiver of sovereign immunity. This court, in Haas v. Akron (1977), 51 Ohio St. 2d *115135, held that the state has not waived the sovereign immunity of the various governmental subdivisions as enumerated in R. C. 2743.01(B).
On a number of occasions this court has held that statutes waiving the state’s sovereign immunity are in derogation of the common law and must therefore be strictly construed. Weiher v. Phillips (1921), 103 Ohio St. 249; Schaffer v. Bd. of Trustees (1960), 171 Ohio St. 228; Ditmyer v. Bd. of County Commrs. (1980), 64 Ohio St. 2d 146.
In my view, R. C. 5571.02, which provides that township trustees shall keep township roads in good repair, does not create liability on the trustees for failure to trim trees and brush which obstruct visibility of traffic signs on the township roads. This section provides for the duties of the townships with respect to their roads but does not include the mandated duties in reference to traffic signs or signals.
It is true, as argued by the plaintiffs, that this court, in Fankhauser v. Mansfield (1969), 19 Ohio St. 2d 102, did hold that pursuant to R. C. 723.01, municipalities had the duty to keep their streets “free from nuisance,” and that such included the duty to maintain traffic control devices. However, as stated, R. C. 5571.02, setting forth the duties of the townships, contains no such provisions relating to the abatement of nuisance.
The duties and liabilities of townships related to the maintenance of township roadways contained in R. C. 5571.02 are, in essence, the same as the duties and liabilities of counties to maintain county roadways in R. C. 305.12. Relating to the latter, this court has recently pointed out the distinction between the liability of municipalities under R. C. 723.01, and counties under R. C. 305.12, in Ditmyer v. Bd. of County Commrs., supra. Justice Locher, in the opinion at page 150, stated:
“The failure of the General Assembly to use the phrase ‘free from nuisance’ or other such terminology in R. C. 305.12 clearly indicates its intention not to impose liability in matters unrelated to actual road repair activities. See Milner v. County Commrs. (1913), 14 N.P. (N.S.) 141, and Day v. Manrod [ (1942), 29 O.O. 298], supra. Therefore, the county commissioners are not liable in their official capacity for matters that *116are considered a nuisance, but are only liable for their failure to keep the roadbed and the bridges in proper repair.”
Further, this court stated, at page 149, in Ditmyer, that:
“* * * liability will not be imposed under the purview of R. C. 305.12, when the obstructions or interferences are unrelated to the conditions of the roadbed. * * *”
Would not this commentary be equally applicable to trees or brush under R. C. 5571.02? I must conclude that it would.
Additionally, in Ditmyer, this court cited with approval the case of Western Pa. Natl. Bank v. Ross (C.A.6, 1965), 345 F. 2d 525, where that court held in effect that an allegation that the defendant county was negligent in permitting a stop sign to be obscured by tree limbs does not bring the action within the provisions of R. C. 305.12, imposing liability upon a county for damages received as a result of its not keeping a road in proper repair.
In so holding, that court stated, at page 526:
“In Ohio, a county is not regarded as a body corporate like a municipality, but rather as a political subdivision of the state. It enjoys the same immunity from suit as the state. It may not be sued except as permitted by statute. Statutes creating liability of counties are strictly construed since they are in derogation of common law. The liability of counties will not be extended beyond the clear import of the statute. Schaffer v. Board of Trustees, 171 Ohio St. 228, 168 N.E. 2d 547 (1960); Commissioners of Hamilton County v. Mighels, 7 Ohio St. 110 (1857); Dunn v. Brammer, 102 Ohio App. 89, 141 N.E. 2d 193 (1956); 14 Ohio Jur. 2d ‘Counties,’ §§ 239, 271 (1955).
“The statute on which Appellants rely provides in material part:
“ ‘ * * * The board shall be liable, in its official capacity, for damages received by reason of its negligence or carelessness in not keeping any such road or bridge in proper repair * * (Italics ours.) Ohio Rev. Code §305.12.
“It is plain to us that the negligence charged by the Appellants against the County Commissioners does not relate to keeping the road in repair.”
It would appear that reasonably construing what this court has previously pronounced relative to the duties and liabilities of counties in maintaining traffic control devices, *117townships, on the same basic reasoning, would not be liable under R. C. 5571.02 for not keeping brush and trees cleared from around traffic control signs.
As to the liability of township trustees for a breach of their “official duties” as set forth in R. C. 5571.10,1 conclude that such section does not apply to the duties imposed upon townships to comply with R. C. 4511.11 relative to Department of Transportation manual and specifications for a uniform system of traffic control devices. The “official duties” referred to in R. C. 5571.10 more reasonably are applicable to the duties of townships to keep the township roads and bridges in good repair. Applying the strict standard of construction of statutes which are in derogation of governmental immunity, R. C. 4511.11 may not be interpreted to waive such immunity and impose direct liability upon the trustees, for not complying with the Department of Transportation manual and specifications. This section of law provides for the uniformity of the various traffic control devices used by the various subdivisions of the state, and is not intended to provide a waiver of immunity and establish a right of action sounding in tort for damages arising out of failure to maintain such traffic control devices.
Based on the above, I would affirm the judgment of the Court of Appeals as such relates to the Jackson Township trustees. However, I concur with the majority herein and would affirm the Court of Appeals as to the dismissal of the Stark County Engineer.
Locher and Krupansky, JJ., concur in the foregoing dissenting opinion.